DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 and 12-15 are pending in this application.  
	Claims 1, 12, 13, 14 and 15 are currently amended.

	Claim 11 is cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/12/2021, with respect to the 35 U.S.C 103 rejection(s) of claim(s) 1-6 and 12-15 over Shiohara (US PAT. No. 7,963,517 B2) in view of Linder (US PG. Pub. 2004/0114157 A1) and claim(s) 7-11 rejected under 35 U.S.C. 103 as being unpatentable over Shiohara (US PAT. No. 7,963,517 B2) in view of Linder (US PG. Pub. 2004/0114157 A1); and further in view of Sugitani (US PG. Pub. 2007/0263244 A1) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, based upon the added limitations to independent claims 1, 13 , 14 and 15, in particular, “…determine whether the first loader and the second loader are the same, and control the printer so the check sheet protrudes from the sheets when the first loader and the second loader are the same.” It is unclear what is meant by the first loader and the second loader being the same if in fact they are used as two independent and different loaders at other times in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim 15:  An information control apparatus for controlling a printer, the printer being configured to output sheets which are, in order, fed from a sheet feeder, printed upon and loaded in a first loader in accordance with a print instruction, the information control apparatus comprising: 
means for controlling the printer to output the sheets according to the print instruction, 
means for controlling the printer to output a check sheet and load the check sheet in a second loader after the print instruction has been started but before all of the sheets have been printed upon and loaded in the second loader, the check sheet being in addition to the sheets, 
means for determining whether the first loader and the second loader are the same, and 
means for controlling the printer so the check sheet protrudes from the sheets when the first loader and the second loader are the same. 




 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In independent claim 1 and similar in independent claims 13-15 it is unclear what is meant by “determine whether the first loader and the second loader are the same, and control the printer so the check sheet protrudes from the sheets when the first loader and the second loader are the same.”. Applicant’s spec pages 4-5 provides a After a check page is printed as a sample on a sample sheet, it is also printed on the same type of sheet as that used before the sample sheet has been printed, and the sheets are loaded in a loader.  Also Applicant’s spec. page 12 states “…If the sheet which will protrude from other sheets when being loaded in a loader is not stored in any sheet feeder tray 20a, the tray controller 303 may perform control so that a screen for checking whether to use the same type of sheet as the currently used sheet will be displayed on the monitor 4A. If the same type of sheet as the currently used sheet is used as a sample sheet, the tray controller 303 may perform control so that the sample sheet will be output to a loader different from that used for the currently used sheet. If the sheet output unit used for a sample sheet is a predetermined specific loader, such as a top tray, and if this specific loader is the same as that indicated in a print job, the tray controller 303 may perform control so that the execution of the print job will temporarily stop after the sample sheet is output to the specific loader. (Operation of First Exemplary Embodiment), however, based on the Applicant’s spec., one of ordinary skill in the art would not be able to interpret (i.e. how to determine if the first loader and the second loader are the same loader if they are in fact two different loaders). Examiner will interpret the following limitation as: …determine whether the first loader and the second loader are both being used at the same time, and control the printer so the check sheet protrudes from the sheets when the first loader and the second loader are both being used at the same time.).

Claims 2-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor based on their claim dependencies, respectively.

Allowable Subject Matter

Claims 1, 13-15 are objected to but would be allowable if rewritten to overcome and/or acknowledge the 35 USC 112(f) Claim Interpretation.

12.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Referring to claim 1,
the prior art searched and of record neither anticipates nor makes obvious nor teaches and/or suggests in the claimed combinations,
“a controller configured to 
control the printer to output the sheets according to the print instruction, control the printer to output a check sheet and load the check sheet in a 
second loader after the print instruction has been started but before all of the sheets have been printed upon and loaded in the second loader, the check sheet being in addition to the sheets, 

control the printer so the check sheet protrudes from the sheets when the first loader and the second loader are the same.”

The primary prior art of record; Shiohara (US PAT. No. 7,963,517 B2) teaches in Col. 10 lines 45-57, First sheet cassette 3 and second sheet cassette 30 may be inserted into and removed from a bottom portion of housing 2 unitarily in a state where second sheet cassette 30 is pushed into the downstream end of first sheet cassette 3 as seen in the sheet feed direction. Upon insertion and removal of first sheet cassette 3 and second sheet cassette 3, sheet feed arm 6a may be moved up and down automatically. Such a structure will now be described in detail. As shown in FIGS. 4 and 5, a cam follower 43 shaped like a flat plate projects integrally from sheet feed arm 6a of a synthetic resin in a direction parallel with drive shaft 6 and extends over an auxiliary cam 44 formed on an upper surface of one of side plates 30c of second sheet cassette 30.

	Additionally, secondary prior art of record, Linder (US PG. Pub. 2004/0114157 A1) discloses in Sect. [0019], a test image on one test sheet S includes any number of test patches, forming a subset of test patches, here shown as 30, required for a calibration operation. More broadly, the test sheet can include any kind of "test images," meaning not only test patches but other types of images to test, for example, image skew, multi-image registration, orientation, etc. Also as shown, a test sheet may include 

	Lastly, third prior art of record, Sugitani (US PG. Pub. 2007/0263244 A1) discloses in Sect. [0080], the information processing device 100 is a source of image data to be formed. It divides one page of image into a plurality of sections and supplies the divided image data to the plurality of printer units 116-1 to 116-5 making up the printer complex system 400. The medium transport device 117 feeds a print medium 206, whose width size corresponds to a range printed by an array of printer units 116-1 to 116-5. It also outputs a signal defining a print start position of each of the printer units 116-1 to 116-5 when it detects an end of the print medium.

	In particular, the closest applied art reference of Shiohara fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1 and secondary and third prior arts of Linder and Sugitani does not remedy the deficiencies of the claim limitations as required by claim 1, since Shiohara, Linder and Sugitani fails to provide any type of sheet loading determination process that determines if a first loader being used to load a specific type of sheet can be the same as a second loader as required by the claim. 
	


14.	Independent claim(s) 13-15 are essentially the same as Independent Claim 1 and refers to “A print system”, “A non-transitory computer-readable medium”, and “An information control apparatus” of Claim 1; and is therefore objected for the same reasons as applied to Claim 1 above.

15.       It follows that claims 2-5 and 8-10 are then inherently allowable for depending on an allowable base claim.

16.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DARRYL V DOTTIN/Examiner, Art Unit 2677